DETAILED ACTION
Applicant’s response of 1/20/2021 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1, 3, 10-12, and 15 have been amended, and claims 13, 14 and 16 have been canceled. As a result, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shambhavi Patel on 4/27/2021.
	(Currently Amended) An electrical system comprising:
a first electrical power source;
a second electrical power source;
a plurality of switches configured to receive power from the first electrical power source and the second electrical power source, wherein each switch comprises a  plurality of throws, and wherein each throw comprises a transistor coupled in parallel to a electromechanical relay;
a plurality of electrical loads, wherein each electrical load is coupled to each of the plurality of throws of a corresponding switch of the plurality of switches, and wherein each electrical load is connectable via the plurality of throws of its corresponding switch to the first electrical power source or the second electrical power source; and
a controller configured to control the plurality of throws to connect and disconnect one or more of the plurality of electrical loads to and from the first electrical power source and the second electrical power source,
 the controller is configured to determine determine and instruct a storage device to store excess power generated by the first electrical power source.

10.	(Currently Amended) A method for operating an electrical system, the electrical system comprising a first electrical power source, a second electrical power source, a plurality of switches, each comprising a plurality of throws and each configured to receive power from the first electrical power source and the second electrical power source, and a plurality of electrical loads, each connected via the plurality of throws of a corresponding switch to the first electrical power source or the second electrical power source, the method comprising:
monitoring electrical power output by the first electrical power source;	
monitoring electrical power consumed by a first plurality of electrical loads, of the plurality of electrical loads, connected to the first electrical power source; and	 
responsive to determining , of the plurality of electrical loads, connected to the second electrical power source of the electrical system exceeds the first value, instructing a storage device to store excess power generated by the first electrical power source, and
wherein each of the plurality of throws for switching loads comprises a transistor coupled in parallel to an electromechanical relay


16.	(Canceled)

Allowable Subject Matter
Claims 1-8, 10-12, 15, 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach “wherein each switch comprises a  plurality of throws, and wherein each throw comprises a transistor coupled in parallel to a electromechanical relay; a plurality of electrical loads, wherein each electrical load is coupled to each of the plurality of throws of a corresponding switch of the plurality of switches, and wherein each electrical load is connectable via the plurality of throws of its corresponding switch to the first electrical power source or the second electrical power source” in combination with “wherein the controller is configured to determine that power generated by the first electrical power source exceeds a power consumption of a first plurality of loads connected to the first electrical power source by a first value, determine that a power consumption of each electrical load of a second plurality of electrical loads connected to the second electrical power source exceeds the first value, and instruct a storage device to store excess power generated by the first electrical power source.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
With respect to independent claim 10, the prior art of record, taken alone or in combination, does not teach the limitations “a plurality of switches, each comprising a plurality of throws and each configured to receive power from the first electrical power source and the second electrical power source, and a plurality of electrical loads, each connected via the plurality of throws of a corresponding switch to the first electrical power source or the second electrical power source” in combination with “ responsive to determining that the electrical power output by the first electrical power source exceeds a power consumption of the first plurality of electrical , of the plurality of electrical loads, connected to  the second electrical power source of the electrical system exceeds the first value, instructing a storage device to store excess power generated by the first electrical power source, and wherein each of the plurality of throws for switching loads comprises a transistor coupled in parallel to an electromechanical relay.” The aforementioned limitations in combination with the rest of the limitations in claim 10 renders the claim non-obvious over the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RASEM MOURAD/Examiner, Art Unit 2836                           

/HAL KAPLAN/Primary Examiner, Art Unit 2836